Exhibit 10(d)

 

CONFIDENTIALITY AND SEVERANCE AGREEMENT
BETWEEN
PEOPLES ENERGY CORPORATION
AND
THOMAS A. NARDI
SENIOR VICE PRESIDENT, CHIEF FINANCIAL OFFICER AND TREASURER

 

THIS AGREEMENT, effective as of May 22, 2002, by and between Peoples Energy
Corporation, an Illinois corporation and Thomas A. Nardi, Senior Vice President,
Chief Financial Officer and Treasurer (the "Executive").

WITNESSETH

 

WHEREAS, the Executive is a valuable employee of Peoples Energy Corporation
("PEC") and an integral part of the management of the Company; and

WHEREAS, the Company wishes to encourage the Executive to continue his career
and services with the Company for the period during and after an actual or
threatened Change in Control; and

WHEREAS, the Board of Directors of PEC, at its meeting on December 5, 2001,
determined that it would be in the best interests of the Company to assure
continuity in the management of the Company's administration and operations in
the event of a Change in Control by entering into a Confidentiality and
Severance Agreement with the Executive (the "2001 Severance Agreement"); and

WHEREAS, the Company and the Executive desire to enter into this Confidentiality
and Severance Agreement, which Agreement shall replace and thereby supercede in
its entirety as of the Effective Date of the 2001 Severance Agreement;

NOW THEREFORE, in consideration of the termination of the 2001 Severance
Agreement and other good and valuable consideration, it is hereby agreed by and
between the parties hereto as follows:

1. Definitions.

"AAA" shall have the meaning set forth in paragraph 5 of this Agreement.

"Affiliate" shall mean any entity controlled by or under common control of PEC
("Affiliated Entity) and any other entity controlled by an Affiliated Entity.

"Affiliated Entity" shall have the meaning set forth in the definition of
Affiliate in paragraph 1 of this Agreement.

"Agreement" shall mean this Confidentiality and Severance Agreement.

"Benefit Service" shall mean the Benefit Service as defined in the PEC
Retirement Plan.

"Board" shall mean the Board of Directors of Peoples Energy Corporation.

"Cause" shall mean the Executive's fraud or dishonesty which has resulted in or
is likely to result in material economic damage to the Company as determined in
good faith by a vote of at least two-thirds of the non-employee directors of PEC
at a meeting of the Board of Directors of PEC at which the Executive is provided
an opportunity to be heard.

"Change in Control" shall mean:

(i)  either (A) receipt by PEC of a report on Schedule 13D, or an amendment to
such a report, filed with the Securities and Exchange Commission ("SEC")
pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the "1934
Act") disclosing that any person (as such term is used in Section 13(d) of the
1934 Act) ("Person"), is the beneficial owner, directly or indirectly, of twenty
(20) percent or more of the outstanding stock of PEC, or (B) actual knowledge by
PEC of facts, on the basis of which any Person is required to file such a report
on Schedule 13D, or to make an amendment to such a report, with the SEC (or
would be required to file such a report or amendment upon the lapse of the
applicable period of time specified in Section 13 (d) of the 1934 Act)
disclosing that such Person is the beneficial owner, directly or indirectly, of
twenty (20) percent or more of the outstanding stock of PEC;

(ii)  purchase by any Person, other than PEC or a direct or indirect
wholly-owned subsidiary of PEC, of shares pursuant to a tender or exchange offer
to acquire any stock of PEC (or securities convertible into stock) for cash,
securities or any other consideration provided that, after consummation of the
offer, such Person is the beneficial owner (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of twenty (20) percent or more of the
outstanding stock of PEC (calculated as provided in paragraph (d) of Rule 13d-3
under the 1934 Act in the case of rights to acquire stock);

(iii)  approval by the shareholders of PEC of (a) any consolidation or merger of
PEC in which PEC is not the continuing or surviving corporation or pursuant to
which shares of stock of PEC would be converted into cash, securities or other
property, other than a consolidation or merger of PEC in which holders of its
stock immediately prior to the consolidation or merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the consolidation or merger as immediately before, (b) any
consolidation or merger in which PEC is the continuing or surviving corporation,
but in which the common shareholders of PEC immediately prior to the
consolidation or merger do not hold at least ninety (90) percent of the
outstanding common stock of the continuing or surviving corporation (except
where such holders of common stock hold at least ninety (90) percent of the
common stock of the corporation which owns all of the common stock of PEC) or
(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of PEC (Transfer
Transaction), (except where (x) PEC owns all of the outstanding stock of the
transferee entity or (y) the holders of PEC's common stock immediately prior to
the Transfer Transaction own at least ninety (90) percent of the outstanding
stock of the transferee entity, immediately after the Transfer Transaction), or
(d) any consolidation or merger of PEC where, after the consolidation or merger,
one Person owns one hundred (100) percent of the shares of stock of PEC (except
where the holders of PEC's common stock immediately prior to such merger or
consolidation own at least ninety (90) percent of the outstanding stock of such
Person immediately after such consolidation or merger); or

(iv)  a change in the majority of the members of the Board of Directors of PEC
within a twenty-four (24) month period, unless the election or nomination for
election by PEC's shareholders of each new director was approved by the vote of
at least two-thirds of the directors then still in office who were in office at
the beginning of the twenty-four (24)month period.

"Code" shall mean the United States Internal Revenue Code of 1986, as amended,
or any successor thereto.

"Company" shall mean PEC and include any Affiliate and successor or successors
to PEC.

"Compensation" shall mean the sum of (i) the Executive's annual rate of salary
on the last day the Executive was an employee of the Company, including any
elective contributions made by the Company on behalf of the Executive that are
not includable in the gross income of the Executive under Section 125 or
402(a)(8) of the Code or any successor provision thereto, and including any
amount of salary that has been deferred by the Executive, (ii) an award equal to
the average of the amounts awarded to the Executive under the PEC STIC during
the three years preceding termination of employment or if Executive has been
employed by the Company for less than three years the target established for
Executive under the PEC STIC in the calendar year of termination of employment,
and (iii) the economic equivalent value of any awards received by the Executive
under the PEC LTIC in the calendar year preceding termination of employment (as
determined in good faith by the Compensation-Nominating Committee).

"Compensation-Nominating Committee" shall mean the Compensation-Nominating
Committee of the PEC Board of Directors.

"Computed Award" shall mean Computed Award as defined in the PEC STIC.

"Confidential Information" shall have the meaning set forth in Paragraph 14 of
this Agreement.

"Constructive Discharge" shall mean a good faith determination by the Executive
that there has been any (i) material change by the Company of the Executive's
functions, duties or responsibilities which change would cause the Executive's
position with the Company to become of less dignity, responsibility, importance,
prestige or scope, including, without limitation, the assignment to the
Executive of duties and responsibilities inconsistent with his position, (ii)
assignment or reassignment by the Company of the Executive, without the
Executive's consent, to another place of employment more than fifty (50) miles
from the Executive's current place of employment, (iii) liquidation,
dissolution, consolidation or merger of PEC, or transfer of all or substantially
all of its assets, other than a transaction or series of transactions in which
the resulting or surviving transferee entity has, in the aggregate, a net worth
at least equal to that of PEC immediately before such transaction and such
resulting or surviving transferee entity expressly assumes this Agreement and
all obligations and undertakings hereunder, or (iv) reduction, which is more
than de minimis, in the Executive's total compensation (Compensation,
perquisites and benefits). It is understood and agreed by all parties hereto
that a reduction in (a) the amount the Executive receives under PEC STIC, (b)
the awards received by the Executive under the PEC LTIC or (c) the perquisites
or benefits of the Executive shall not be deemed a reduction if such amount
received under the PEC STIC, awards received under the PEC LTIC or such
perquisites or benefits are with respect to the PEC STIC, PEC LTIC and
perquisites greater than that received by any Company officer of lesser rank and
with respect to the benefits, no less than that received by any Company officer
of lesser rank. An event shall not be considered Constructive Discharge unless
the Executive provides written notice to PEC specifying the event relied upon
for Constructive Discharge within six months after the occurrence of such event.
Within thirty days of PEC receiving such written notice from the Executive, the
Company may cure or cause to be cured the event upon which the Executive claims
a Constructive Discharge and no Constructive Discharge shall have been
considered to have occurred with respect to such event. PEC and the Executive,
upon mutual written agreement, may waive any of the foregoing provisions which
would otherwise constitute a Constructive Discharge.

"Coverage Period" shall mean the period commencing with the month in which
termination of employment as described in paragraph 3.a. of this Agreement shall
have occurred, and ending thirty-six (36) months thereafter.

"Effective Date" shall meanMay 22, 2002.

"Gross-Up Payment" shall have the meaning set forth in Paragraph 3c(i) of this
Agreement.

"Gross-Up Underpayment" shall have the meaning set forth in Paragraph 3c(ii) of
this Agreement.

"PEC" shall mean Peoples Energy Corporation, an Illinois corporation.

"PEC LTIC" shall mean the Peoples Energy Corporation Long Term Incentive
Compensation Plan as in effect on the Effective Date, as amended from time to
time or any successor plan.

"PEC Retirement Plan" shall mean the Peoples Energy Corporation Retirement Plan
as in effect on the Effective Date, as amended from time to time or any
successor plan.

"PEC SRB" shall mean the Peoples Energy Corporation Supplemental Retirement
Benefit Plan, as in effect on the Effective Date, as amended from time to time
or any successor plan.

"PEC STIC" shall mean the Peoples Energy Corporation Short Term Incentive
Compensation Plan, as in effect on the Effective Date, as amended from time to
time or any successor plan.

"PESCO" shall mean People Energy Services Corporation, an Illinois corporation.

"Plan Year" shall mean the Plan Year as defined under the PEC STIC.

"Present Value Amount" shall mean the amount calculated by the
Compensation-Nominating Committee as of the date of the termination of the
Executive's employment as described in paragraph 3.a.by using as a mortality
basis the mortality basis used by the PEC Retirement Plan for determining
benefits, or if such mortality basis is not available, a mortality basis
determined by the PEC Retirement Plan's consulting actuaries, and by using as a
discount rate, the discount rate utilized under the PEC Retirement Plan for
determining lump sum benefits assuming the Executive's last date of employment
is the date of the Executive's termination of employment as described in
paragraph 3.a.

"Rule of Eighty-Five" shall mean the Rule of Eighty-Five as defined under the
PEC Retirement Plan.

"SARs" shall mean SARs as defined under the PEC LTIC.

"Stock Options" shall mean Options as defined under the PEC LTIC.

"Term" shall mean the term of this Agreement as set forth in paragraph 2.

"2001 Severance Agreement" shall have the meaning set forth in the third Whereas
clause in the preamble to this Agreement.

2. Term.

This Agreement shall be effective as of the Effective Date and shall continue
thereafter until the later of: (i) thirty-six (36) full calendar months
following the date on which occurs any of the events described in subparagraphs
(i), (ii) or (iv) of the definition of Change in Control in paragraph 1; or (ii)
twenty-four (24) full calendar months following the date on which the
transaction that was the subject of shareholder approval pursuant to
subparagraph (iii) of the definition of Change in Control in paragraph 1 has
been completed.

3. Severance Benefit.

a.  If, during the period commencing on the date of a Change in Control and
ending on the last day of the Term, the Executive's employment hereunder is
terminated by the Company for any reason, other than Cause, death, or
disability, or is terminated by the Executive in the event of a Constructive
Discharge, then, within five (5) business days after such termination, PEC shall
pay to the Executive (if the Executive has died before receiving all payments to
which he has become entitled hereunder to the beneficiary or estate of the
Executive as described in paragraph 13) the sum of (i) accrued but unpaid salary
and accrued but unused paid time off under the Company's "Paid Time Off Bank"
policy for all nonunion employees, effective January 1, 1997, as in effect on
the Effective Date, as amended from time to time or any successor plan, (ii) the
amount determined pursuant to paragraph 3(e), and (iii) severance pay in a lump
sum cash amount equal to three (3) years of the Executive's Compensation. If the
Executive has been employed by PEC or an Affiliate for at least five (5) years
prior to termination of employment, as described in paragraph 3.a., the
Executive (if the Executive has died before receiving all payment to which he
becomes entitled hereunder, the beneficiary or the estate of the Executive as
described in paragraph 13) will be paid in cash within ten (10) business days
after termination of employment as described in paragraph 3.a., an amount equal
to the remainder of (x) the Present Value Amount of the benefits that would have
been accrued by the Executive under the PEC Retirement Plan and the PEC SRB,
Part A and Part B on the date of termination of employment as described in this
paragraph 3.a., determined as if the Executive (i) had received credit for an
additional twenty-one (21) years of Benefit Service, and (ii) had commenced
participation in the PEC Retirement Plan and PEC SRB as of first date of
Executive's actual employment with PESCO, less (y) the Present Value Amount of
the benefits accrued by the Executive under the PEC Retirement Plan and the PEC
SRB, Part A and Part B on the date of termination of employment as described in
this Paragraph 3a. If the Executive has been employed by PEC or an Affiliate for
at least one (1) but less than five (5) years at the date of termination of
employment as described in paragraph 3.a., then the Executive (if the Executive
has died before receiving all payments to which he becomes entitled hereunder,
the beneficiary or the estate of the Executive as described in paragraph 13)
will be paid cash within ten (10) business days after termination of employment
as described in paragraph 3.a., an amount equal to the Present Value Amount of
the benefits that would have been accrued by the Executive under the PEC
Retirement Plan and PEC SRB, Part A and Part B on the date of termination of
employment as described in this paragraph 3.a., determined as if the Executive
(i) had commenced participation in the PEC Retirement Plan and PEC SRB as of
first date of Executive's actual employment with PESCO, and (ii) had received
credit for the number of years of Benefit Service equal to the sum of (x) the
number of years that the Executive has been employed by the Company and (y) the
product of 20 multiplied by a fraction, the numerator of which is equal to the
number of whole months the Executive has been employed by PEC or an Affiliate at
the date of termination of employment as described in this paragraph 3.a. and
the denominator of which is equal to sixty (60). For purposes of determining the
Executive's accrued benefits under the preceding provisions of this paragraph
3.a., such benefits shall be determined as full benefits, without actuarial
reduction, as if the Executive qualified for the Rule of Eighty-Five under the
PEC Retirement Plan and PEC SRB (regardless of whether the Executive so
qualifies). All non-vested Options and SARs awarded to the Executive under the
PEC LTIC shall be deemed vested as of the earlier of the date of a Change in
Control as defined in this Agreement or Change in Control as defined in the PEC
LTIC. The Company shall treat the Executive as employed by the Company for
purposes of exercising Stock Options and SARs during the Coverage Period. All
non-vested restricted stock awarded to the Executive under the PEC LTIC shall be
deemed vested and owned by the Executive as of the earlier of the date of a
Change in Control as defined in this Agreement or a Change in Control as defined
in the PEC LTIC and such stock shall be delivered to the Executive within five
(5) business days after the date of such Change in Control. The Executive's
termination of employment with the Company to become an employee of a
corporation which directly or indirectly owns one hundred percent (100%) of or
which is owned directly or indirectly one hundred percent (100%) by the Company
shall not be considered a termination of employment for purposes of this
Agreement. The subsequent termination of the Executive's employment from such
corporation, without employment at a company that is wholly-owned by such
corporation, shall be considered a termination of employment for purposes of
this Agreement.

b.  During the longer of: (i) the Coverage Period or (ii) the period commencing
with the date of the Executive's termination of employment as described in
paragraph 3a and ending on the last day of the first month in which the
Executive may retire under the PEC Retirement Plan and be eligible to receive a
retirement annuity thereunder without actuarial reduction, the Executive shall
be entitled to all benefits under the Company's welfare benefit plans (within
the meaning of Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended), as if the Executive were still employed during such period,
at the same level of benefits and at the same dollar cost to the Executive as is
available to all of the Company's executives generally and if and to the extent
that equivalent benefits shall not be payable or provided under any such plans,
the Company shall pay or provide equivalent benefits on an individual basis;
provided, however, that PEC's obligations under this paragraph 3.b. shall cease
upon the date following the termination of the Executive's employment as
described in paragraph 3.a. that the Executive is eligible to receive benefits
under welfare benefit plans (within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended) provided by an employer of
the Executive other than the Company.

c.  (i)  If Independent Tax Counsel shall determine that the aggregate payments
made to the Executive pursuant to this Agreement and any other payments to the
Executive from the Company which constitute "parachute payments" as defined in
Section 280G of the Code (or any successor provision thereto) ("Parachute
Payments") would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then the Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount calculated at the highest
marginal tax rate applicable to the Executive for the tax year in which such
payments were paid to the Executive (determined by Independent Tax Counsel) such
that after payment by the Executive of all federal, state and other taxes
(including any Excise Tax) imposed upon the Gross-Up Payment and any interest or
penalties imposed with respect to such taxes, the Executive retains from the
Gross-Up Payment an amount equal to the Excise Tax imposed upon the payments.
For purposes of this paragraph 3.c., "Independent Tax Counsel" shall mean a
lawyer, a certified public accountant with a nationally recognized accounting
firm, or a compensation consultant with a nationally recognized actuarial and
benefits consulting firm, with expertise in the area of executive compensation
tax law, who shall be selected by the Executive and shall be reasonably
acceptable to PEC, and whose fees and disbursements shall be paid by PEC.

      (ii)  If Independent Tax Counsel shall determine that no Excise Tax is
payable by the Executive, it shall furnish the Executive with a written opinion
that the Executive has substantial authority not to report any Excise Tax on the
Executive's Federal income tax return. If the Executive is subsequently required
to make a payment of any Excise Tax, then the Independent Tax Counsel shall
determine in the same manner as a Gross-up Payment the amount (the amount of
such additional payments are referred herein as "Gross-Up Underpayment") of such
payment and any such Gross-Up Underpayment shall be promptly paid by PEC to or
for the benefit of the Executive. The fees and disbursements of the Independent
Tax Counsel shall be paid by PEC.

      (iii)  The Executive shall notify the Company in writing within 15 days of
any claim by the Internal Revenue Service that, if successful, would require the
payment by PEC of a Gross-Up Payment. If PEC notifies the Executive in writing
that it desires to contest such claim and that it will bear the costs and
provide the indemnification as required by this subparagraph (iii) of paragraph
3.c., the Executive shall:

(A) give PEC any information reasonably requested by the Company relating to
such claim,

(B) take such action in connection with contesting such claim as PEC shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by the Company,

(C) cooperate with PEC in good faith in order to effectively contest such claim,
and

(D) permit PEC to participate in any proceedings relating to such claim;
provided, however, that PEC shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis calculated at the highest marginal tax rate applicable to the Executive,
for any Excise Tax or federal and state income tax or other taxes, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. PEC shall control all
proceedings taken in connection with such contest; provided, however, that if
PEC directs the Executive to pay such claim and sue for a refund, PEC shall
advance the amount of such payment to the Executive, on an interest-free basis
and shall indemnify and hold the Executive harmless, on an after-tax basis
calculated at the highest marginal tax rate applicable to the Executive, from
any Excise Tax or federal and state income tax or other taxes, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance.

      (iv)  If, after the receipt by the Executive of an amount advanced by PEC
pursuant to subparagraph (iii) of paragraph 3.c., the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall within 10
days pay to PEC the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).

d.

  In the event of any termination of the Executive's employment as described in
paragraph 3.a., the Executive shall be under no obligation to seek other
employment, and there shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment.



e.  The Executive shall be paid the following described amounts pursuant to
subparagraph (ii) of paragraph 3.a. If the Executive has not received an award
under the STIC for the Plan Year in which his employment is terminated, the
Compensation-Nominating Committee shall determine in good faith, specifically
considering the Executive's Computed Award under the STIC for such Plan Year, an
award amount equal to a prorated award for the portion of the Plan Year that the
Executive was employed by the Company. If the Executive has not yet received
payment of his award amount under the STIC for the Plan Year preceding the
Executive's termination, the Compensation-Nominating Committee shall determine
in good faith, specifically considering the Executive's Computed Award under the
STIC for such Plan Year, an award amount under the STIC for such Plan Year.

4. Source of Payments.

All payments provided for in paragraph 3 shall be paid in cash from the general
funds of PEC; provided, however, that such payments shall be reduced by the
amount of any payments made to the Executive or his dependents, beneficiaries or
estate from any trust or special or separate fund established or utilized by PEC
or any Affiliate to assure such payments. The Company shall not be required to
establish a special or separate fund or other segregation of assets to assure
such payments, and, if PEC shall make any investments to aid it in meeting its
obligations hereunder, the Executive shall have no right, title or interest
whatever in or to any such investments except as may otherwise be expressly
provided in a separate written instrument relating to such investments. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and the Executive or any other person. To the
extent that any person acquires a right to receive payments from PEC such right
shall be no greater than the right of an unsecured creditor of PEC.

5. Litigation Expenses: Arbitration.

a.  PEC's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
PEC or any Affiliate may have against the Executive or others, except as set
forth in paragraph 7. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. PEC agrees to
pay, upon written demand therefor by the Executive, all legal fees and expenses
which the Executive may reasonably incur as a result of any dispute or contest
(regardless of the outcome thereof) by or with the Company or others regarding
the validity or enforceability of, or liability under, any provision of this
Agreement, plus in each case interest at the Federal long-term rate in effect
under Section 1274(d) of the Code, compounded monthly. In any such action
brought by the Executive for damages or to enforce any provisions of this
Agreement, the Executive shall be entitled to seek both legal and equitable
relief and remedies, including, without limitation, specific performance of the
Company's obligations hereunder, in his sole discretion. The obligation of the
Company under this paragraph 5. shall survive the termination for any reason of
this Agreement (whether such termination is by the Company, by the Executive,
upon the expiration of this Agreement or otherwise).

b.  In the event of any dispute or difference between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of rights hereunder, the Executive may, in his sole discretion by
written notice to PEC, require such dispute or difference to be submitted to
arbitration. The arbitrator or arbitrators shall be selected by agreement of the
parties or, if they cannot agree on an arbitrator or arbitrators within 30 days
after the Executive has notified the Company of his desire to have the question
settled by arbitration, then the arbitrator or arbitrators shall be selected by
the American Arbitration Association (the "AAA") in Illinois upon the
application of the Executive. The determination reached in such arbitration
shall be final and binding on both parties without any right of appeal of
further dispute. Execution of the determination by such arbitrator may be sought
in any court of competent jurisdiction. The arbitrators shall not be bound by
judicial formalities and may abstain from following the strict rules of evidence
and shall interpret this Agreement as an honorable engagement and not merely as
a legal obligation. Unless otherwise agreed by the parties, any such arbitration
shall take place in Illinois, and shall be conducted in accordance with the
Rules of the AAA.

6. Tax Withholding.

The Company may withhold from any payments made under this Agreement all
federal, state or other taxes, including excise taxes as shall be required
pursuant to any law or governmental regulation or ruling.

7. Waiver and Releases.

a.  In consideration of the covenants under this Agreement, including, but not
limited to, paragraphs 3 and 5, the Executive hereby waives, releases and
forever discharges the Company from any and all claims he has or may have
against the Company thereof arising out of or relating to the following: The PEC
SRB, Part A and Part B, provided that any amount paid to the Executive
equivalent to the Present Value Amount of the benefits accrued by Executive
under the PEC SRB Part A and Part B as calculated pursuant to paragraph 3.a.
exceeds the amount of the Executive's accrued benefits under the PEC SRB, Part A
and Part B as of the date of the Executive's termination of employment as
described in paragraph 3.a.

b.  In consideration of the covenants under this Agreement, including, but not
limited to, paragraphs 3 and 5, and as a condition precedent to receiving any
payments under this Agreement, the Executive agrees to execute after the date of
his termination as described in paragraph 3.a., a release substantially in the
form of Exhibit A attached hereto and by this reference made a part hereof.

8. Outplacement Services.

Unless the Company offers outplacement services to the Executive during the
Coverage Period, the Company shall reimburse the Executive for the costs of
outplacement services incurred by the Executive up to a maximum amount of Twenty
Thousand Dollars ($20,000).

9. Entire Understanding.

This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
agreement between the Company and the Executive, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to the
Executive of any kind elsewhere expressly provided, including, without
limitation, that certain letter agreement between Peoples Energy Corporation and
Executive, dated ____________, 2002, and not expressly provided for in this
Agreement.

10. Severability.

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect.

11 Consolidation, Merger, or Sale of Assets.

If PEC consolidates or merges into or with, or transfers all or substantially
all of its assets to, another corporation the term "the Company" as used herein
shall include such other corporation and this Agreement shall continue in full
force and effect.

12. Notices.

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class with return receipt as
follows:

a.  to PEC:

 

Peoples Energy Corporation

 

130 East Randolph Drive

 

Chicago, Illinois 60601

 

Attention: Peter H. Kauffman, Assistant

 

            General Counsel and Secretary

b.  to the Executive:

 

Thomas A. Nardi

 

Senior Vice President, Chief Financial Officer and Treasurer

 

Peoples Energy Corporation

 

130 East Randolph Drive

 

Chicago, Illinois 60601

or to such other address as either party shall have previously specified in
writing to the other.

13. No attachment.

Except as required by law and as expressly provided in this paragraph 13, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law, and any attempt, voluntary or involuntary, to effect any
such action shall be null, void and of no effect. Notwithstanding the preceding
sentence, the Executive may, by giving notice to the Company during the
Executive's lifetime, designate a beneficiary or beneficiaries to whom the
severance benefits described in paragraph 3.a. shall be transferred in the event
of the Executive's death. Any such designation may be revoked or changed by the
Executive at any time and from time to time by similar notice. If there is no
such designated beneficiary living upon the death of the Executive or if all
such designated beneficiaries die prior to the receipt by the Executive of the
referenced severance benefits, such severance benefits shall be transferred to
the Executive's surviving spouse or, if none, then such severance benefits will
be transferred to the estate or personal representative of the Executive. If the
Company, after reasonable inquiry, is unable to determine within twelve months
after the Executive's death whether any designated beneficiary of the Executive
did in fact survive the Executive, such beneficiary shall be conclusively
presumed to have died prior to the Executive's death.

14. Confidential Information.

a.  Executive understands and acknowledges that, by virtue of his position with
the Company, he will have access to confidential information belonging to the
Company, the disclosure or use of which may damage the Company. "Confidential
Information" includes, but is not limited to, information regarding the
Company's hydrocarbon interests and prospects, computer programs; unpatented
inventions, discoveries or improvements; marketing, manufacturing, or
organizational research and development, or business plans; sales forecasts;
personnel information, including the identity of other employees of the Company,
their responsibilities, competence, abilities, and compensation; pricing and
financial information; current and prospective customer lists and information on
customers or their employees; information concerning planned or pending
acquisitions or divestitures; and information concerning purchases of major
equipment or property. "Confidential Information" does not include information
which is in or hereafter enters the public domain through no fault of Executive,
is obtained by Executive from a third party having the legal right to use and
disclose the same, or is in the possession of Executive before the date of his
employment with the Company. Executive agrees that all Confidential Information
is and shall remain the sole property of the Company, and he agrees to maintain
the confidential information in strict confidence at all times during and after
his employment. During the term of his employment, Executive agrees not to use
any Confidential Information except in furtherance of his duties for the
Company, nor to disclose any Confidential Information except to officers or
other employees of the Company when it is necessary, in the course of business,
to do so. Upon termination of employment with the Company, Executive shall not
use the Confidential Information for any reason or disclose it to any person.

b.  This Paragraph 14 shall not prevent Executive from using general skills and
experience developed in positions with the Company or other employers, or from
accepting a position of employment with another company, firm, or other
organization which, provided that such position does not require the divulgence
or use of the Confidential Information.

c.  For a one-year period following termination of employment with the Company,
Executive will not directly or indirectly solicit, induce or encourage any other
person to leave his or her employment with the Company or any of its Affiliates
to take employment or accept a committing relationship with any entity that
invests in, produces, transports or markets hydrocarbons or minerals.

d.  Executive acknowledges that his failure to comply with the terms of this
Paragraph 14 will cause irreparable damage to PEC and/or its Affiliates.
Therefore, he agrees that, in addition to any other remedies at law or in equity
available to PEC or the Affiliates for his breach or threatened breach of this
Paragraph 14, PEC or any of its Affiliates are entitled to injunctive relief
against him to prevent such damage or breach. If any restriction in this
Paragraph 14 is found to be too broad to permit enforcement to its full extent,
such restriction shall be enforced to the maximum extent permitted by law, and
Executive agrees that such restriction may be judicially modified to permit such
maximum enforcement.

15. Binding Agreement.

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors and assigns.

16. Modification and Waiver.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement except by written instrument
signed by the party charged with such waiver or estoppel. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

17. Termination of 2001 Severance Agreement.

The 2001 Severance Agreement is hereby terminated and no longer in effect as of
the Effective Date,

18. Headings of No Effect.

The paragraph headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.

19. Governing Law.

This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the State of Illinois without giving effect to
the choice of law provisions in effect in such State.

IN WITNESS WHEREOF, PEC has caused this Agreement to be executed, and the
Executive has signed this Agreement, all effective as of the Effective Date.

 

 

PEOPLES ENERGY CORPORATION

 

 

 

 

By:

/s/ HOMER J. LIVINGSTON, JR.

 

 

Homer J. Livingston, Jr.

 

 

Director and Chairman of the

 

 

Compensation-Nominating Committee

 

 

  of the Board of Directors

 

 

By:

/s/ THOMAS A. NARDI                

 

 

Thomas A. Nardi

 

 

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

EXHIBIT A
TO CONFIDENTIALITY AND SEVERANCE AGREEMENT
BETWEEN PEOPLES ENERGY CORPORATION AND
EXECUTIVE
RELEASE AGREEMENT

 

This Release Agreement is entered into on this ____ day of _______________,
between Thomas A. Nardi, Senior Vice President, Chief Financial Officer and
Treasurer ("Executive") and Peoples Energy Corporation on behalf of Peoples
Energy Corporation and any Affiliate and successor or successors to Peoples
Energy Corporation. Any defined term not explicitly defined herein shall have
the same meaning as defined in the Confidentiality and Severance Agreement.

1.  In consideration of the benefits to be paid and provided to the Executive
under that certain Confidentiality and Severance Agreement between Peoples
Energy Corporation ("PEC") and the Executive, dated as of May 22, 2002,
("Confidentiality and Severance Agreement") Executive waives, releases and
forever discharges PEC (including its current and former Affiliates, and their
current and former officers, directors, employees and agents) from all claims
which he may have against PEC (including its current and former Affiliates, and
their current and former officers, directors, employees and agents and PEC's and
its Affiliates', benefit plans and fiduciaries thereof) arising out of the
Americans With Disabilities Act, the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Illinois Human Rights Act, the Employee
Retirement Income Security Act, or any other federal, state or local statute,
regulation, ordinance, or doctrine of common law.

2.  The Executive acknowledges that, prior to his execution of this Release
Agreement, he was encouraged to review it with counsel or anyone else of his
choosing. Executive states that he understands its meaning and that he
knowingly, freely and voluntarily executes it.

3.  The Executive agrees that any change made to the Confidentiality and
Severance Agreement and to this Release Agreement, whether or not material, will
not extend the twenty-one day period for accepting this Release Agreement.

PEC encourages the Executive to consult with an attorney regarding this Release
Agreement. If after review, the Executive wishes to accept, he should sign the
document and return it to the Secretary of Peoples Energy Corporation. This
Release Agreement will not become effective until seven days thereafter, and if
the Executive changes his mind within that period, he may revoke this Release
Agreement by notifying the Secretary of Peoples Energy Corporation. The
Executive understands and agrees that no benefits will be paid or provided to
the Executive under the Confidentiality and Severance Agreement prior to the (i)
this Release Agreement being executed by and delivered by the Executive to the
Secretary of PEC; and (ii) this Release Agreement becoming irrevocable.

PEOPLES ENERGY CORPORATION:

 

By: _______________________________

____________________________

 

Date

By: _______________________________

____________________________

Thomas A. Nardi

Date